DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 8/15/22. Claims 1-20 are pending in the case. This Office Action is made final.

Response to Arguments
2.	After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Regarding claims 1-20, Applicant argues on page 6-8 that cited reference HEADRUSH falls within the disclosure exception during the grace period for 35 USC 102(b)(1)(a) to the rejection of claims under 35 USC 102(a)(1). 
R1. 	Applicant argues that the reference HEADRUSH falls within the exception because it is attributed to the same assignee as the present invention, “inMusic Brands”. The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. The exception under 102(b)(1)(A) requires that the disclosure was made by the inventor or joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor. The fact that the reference utilizes a trademark assigned to the same entity that the inventors of the instant application may be under obligation of assignment to, does not establish that the reference disclosure was 1) invented by the inventor or joint inventors and 2) that the subject matter was disclosed either by the inventor or joint inventor or obtained directly or indirectly from the inventor or joint inventors of the claimed invention of the instant application.
The exception 102(b)(1)(a) is not for prior references by the same assignee, but by the same inventors, meaning that the prior reference must have all or a subset of the inventors of the present invention, and no additional inventors, see MPEP 2153.01(a):
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).
The HEADRUSH reference is a user manual, and cites no authors. Therefore it is not clear who the authors are, and if they are the same as the inventors of the present invention. 
To advance prosecution, please submit a 1.130 declaration or affidavit to claim the exception 35 USC 102(b)(1)(a). The declaration must include the following (see MPEP 717.01(c )):
an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.
an explicit statement that the authors of the user manual are the inventors of the subject matter being relied on in the user manual as the basis for the rejection, or received the subject matter from the inventors. 
a statement describing the circumstances under which the present invention and the prior reference have the same inventors, for example: “the present invention lists Al as inventor, and the prior reference lists Al and Bob as inventors. Although Bob is listed as an inventor of the prior reference, he did not contribute to the invention. He was the lab assistant of inventor Al, working under his direction and supervision”.
signatures of the inventors, not of the attorney.


Claim Rejections - 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6, 9-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Headrush Pedalboard User Guide”, 2017 (“HEADRUSH”).
Regarding claims 1, 9 and 17, HEADRUSH teaches a multi-effects apparatus (i.e. a guitar multi-effects pedalboard, pg. 8)), comprising: 
one or more switches (i.e. 4. footswitches (“Top Panel” section, pg. 4)); 
an electronic display (i.e. 1. the Main Display is a full-color multi-touch display. Touch the display to control the interface (“Top Panel” section, pg. 4)); 
a memory storing one or more effect presets for processing an inputted audio signal by upon changing a status of at least one of the switches, wherein the one or more effect presets each define one or more signal processing chains (i.e. 4. Press the footswitches to activate the assigned model, load the assigned rig (“Top Panel” section, pg. 4). A rig is a preset: the combination of assigned models-the amps, cabs, and effects-and the parameter settings of each of them. You can create, edit, save, and load rigs, making it easy to recall the perfect sound for each part of your performance (“Rigs” section, pg. 13-14)); 
one or more processors coupled to the electronic display and the memory, the one or more processors configured to: 
process an inputted audio signal when the processing is initiated by at least one of the one or more switches (i.e. 1. Touch the display to control the interface; 4. Press the footswitches to activate the assigned model, load the assigned rig (“Top Panel” section, pg. 4). Tap the model’s footswitch to activate or deactivate the model (FIG. in the "Main Screen Overview" section, pg. 8)); 
display, when the processing is initiated, on the electronic display: 
an image of the at least one of the one or more signal processing chains, wherein the image of a signal processing chain comprises visual representations of one or more audio effects in the signal processing chain and any connections therebetween (i.e. display an image of a preset, or rig, for example titled "001 Searing lead", including multiple pedal effect graphical objects, for example “vibrato”, “dynamic compressor”; and a black line between two pedal effect graphical objects indicating a connection (FIG. in the "Main Screen Overview" section, pg. 8)).  


In addition, regarding claim 17, HEADRUSH teaches a user interface on a guitar multi-effects pedalboard comprising: an inputted guitar signal one or more footswitches (i.e. 4. Footswitches: Press these footswitches to activate the assigned model, load the assigned rig process (“Top Panel” section, pg. 4). A guitar multi-effects pedalboard (FIG. in "Main Screen Overview" section, pg. 8)).  


Regarding claims 2, 10 and 18, HEADRUSH teaches the apparatus of claim 1. HEADRUSH further teaches wherein a visual representation of the one or more audio effects in the signal processing chain contains sufficient detail to visually discern at least one audio effect from other audio effects in the image (i.e. display a separate graphical object including the name of each effect, for example “More Wah”, “Vibrato”, etc. (FIG. in “Main Screen Overview” section, pg. 8)).  


Regarding claims 3, 11 and 19, HEADRUSH teaches the apparatus of claim 1. HEADRUSH further teaches wherein the electronic display is a touchscreen display (i.e. 1. the Main Display is a full-color multi-touch display. Touch the display to control the interface (FIG. in “Top Panel” section, pg. 4)).


Regarding claims 4 and 12, HEADRUSH teaches the apparatus of claim 3. HEADRUSH further teaches wherein signal routing designations between multiple audio effects in the signal processing chain are made through the touchscreen display (i.e. To rearrange the models in your signal chain, tap and drag a model to another slot or between two other models. To assign a model (effect), tap it then use the list that appears. To delete a model, tap it and drag it to bottom of screen (FIG. caption, "Basic Operations" section, pg. 8)).  


Regarding claims 5, 13 and 19, HEADRUSH teaches the apparatus of claim 4. HEADRUSH further teaches wherein signal routing designations between multiple audio effects in the signal processing chain is made through the touchscreen display by dragging a visual representation of an audio effect from an initial position in the signal processing chain to a destination position in the signal processing chain (i.e. To rearrange the models in your signal chain, tap and drag a model to another slot or between two other models (FIG. caption, "Basic Operations" section, pg. 8)).  


Regarding claims 6 and 14, HEADRUSH teaches the apparatus of claim 3. HEADRUSH further teaches wherein signal routing in at least one of the one or more signal processing chains may be changed by touching a display of at least one image of a connection point on the touchscreen display (i.e. To rearrange the models in your signal chain, tap and drag a model to another slot or between two other models (FIG. caption, "Basic Operations" section, pg. 8). Examiner note: the two effect graphical objects that are being connected are the starting and destination connection points. One “connection point” is the effect graphical object which the user drags and drops at a different location in the signal chain. A connection is then created between the dropped effect graphical object and the adjacent effect graphical objects in the signal chain).  

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HEADRUSH in view of Jung et al (U.S. Patent Application 20140325410). 

Regarding claims 7 and 15, HEADRUSH teaches the apparatus of claim 6. HEADRUSH further teaches wherein signal routing in the at least one signal processing chain may be changed Inventor John Alex SOUPPAAttorney's Docket No.: 55018-00107USO1Filed : HerewithPage: 5 of 9by creating a simulated connection between a simulated starting connection point and a simulated destination connection point (i.e. To rearrange the models in your signal chain, tap and drag a model to another slot or between two other models (FIG. caption, "Basic Operations" section, pg. 8). Examiner note: a connection is created when a model graphical object is dropped between two existing model graphical object).  
HEADRUSH doesn’t expressly teach by touching a display of an image of the simulated starting connection point and by touching a display of an image of the simulated destination connection point on the touchscreen display
Jung et al teaches wherein the chain may be changed Inventor John Alex SOUPPAAttorney's Docket No.: 55018-00107USO1Filed : HerewithPage: 5 of 9by creating a simulated connection between a simulated starting connection point and a simulated destination connection point by touching a display of an image of the simulated starting connection point and by touching a display of an image of the simulated destination connection point on the touchscreen display (i.e. in response to a connection line between a first object and a second object from among the plurality of objects being drawn according to the user manipulation, perform a first control operation corresponding to the first object and a second control operation corresponding to the second object in association with each other (par. 17). A user may input a manipulation of drawing the connection line 60 between the camera graphical object 15 and the message service graphical object 16 using an input means such as his or her finger 50 or a pen 200. In this case, the controller 130 may execute a camera application, and display a live-view screen 41 first by activating a camera (not shown). In this state, if the user inputs a photographing command, the controller 130 directly displays a text message writing screen 42 where a photographed image 43 is attached automatically (FIG. 6 and par. 93). The connection line 60 is drawn between the first object 21 matched with a gallery program and the second object 22 matched with an editing program. In this case, the controller 130 may display pre-stored photos and video contents 1.about.9 on the first screen 41. In this state, if a user selects one content, the controller 130 may display an editing screen to edit the selected content (FIG. 7 and par. 98). The connection line 60 is drawn between the first object 21 matched with a gallery program and the second object 23 matched with a message service program. Display only those contents which are set be shared, and the menu 31 to view the entire contents (FIG. 8 and par. 99). Examiner note: the two effect graphical objects that are being connected are the starting and destination connection points. One “connection point” is the effect graphical object which the user drags and drops at a different location in the signal chain. The user touches the two effect graphical objects in order to connect them).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jung et al to create a connection between two models by touching both models, because doing so would provide a user interaction technology which allows a user to use a desired service more conveniently and easily (par. 7).


Regarding claims 8 and 16, HEADRUSH and Jung et al teach the apparatus of claim 7, but HEADRUSH doesn’t expressly teach wherein the touching of the display of the image of the simulated starting connection point and the touch of the display of the image of the simulated destination connection point is a continuous touch of the touchscreen display.  
Jung et al teaches wherein the touching of the display of the image of the simulated starting connection point and the touch of the display of the image of the simulated destination connection point is a continuous touch of the touchscreen display (i.e. a user may input a manipulation of drawing the connection line 60 between the camera graphical object 15 and the message service graphical object 16 using an input means such as his or her finger 50 or a pen 200 (FIG. 6 and par. 93). The connection line 60 is drawn between the first object 21 matched with a gallery program and the second object 22 matched with an editing program (FIG. 7 and par. 98). The connection line 60 is drawn between the first object 21 matched with a gallery program and the second object 23 matched with a message service program (FIG. 8 and par. 99). Examiner note: drawing a line on a touch screen is a continuous touch gesture).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jung et al to use a continuous touch of the touchscreen display to connect the steps, because doing so would provide a user interaction technology which allows a user to use a desired service more conveniently and easily (par. 7).


Regarding claim 20, it has similar limitations to claims 3 and 7, thus claim 20 is rejected under the same rationale cited in the rejections of claims 3 and 7.







Conclusion

5.        THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
September 9, 2022